SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

745
CA 11-02511
PRESENT: SCUDDER, P.J., CENTRA, FAHEY, PERADOTTO, AND SCONIERS, JJ.


IN THE MATTER OF NASTRI REAL ESTATE, LLC,
DOING BUSINESS AS KELLER WILLIAMS REALTY
SYRACUSE, PETITIONER-APPELLANT,

                      V                           MEMORANDUM AND ORDER

DOLORES BEBLO, RESPONDENT-RESPONDENT.
(APPEAL NO. 2.)


DOLORES BEBLO, RESPONDENT-RESPONDENT PRO SE.

HISCOCK & BARCLAY, LLP, SYRACUSE (ROBERT J. LYDFORD OF COUNSEL), FOR
PETITIONER-APPELLANT.


     Appeal from an order of the Supreme Court, Onondaga County (James
P. Murphy, J.), entered September 15, 2011. The order, among other
things, denied petitioner’s request for attorneys’ fees and costs.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Same Memorandum as in Nastri Real Estate, LLC v Beblo ([appeal
No. 1] ___ AD3d ___ [June 8, 2012]).




Entered:    June 8, 2012                        Frances E. Cafarell
                                                Clerk of the Court